Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT

                                            No. 04-14-00608-CV

                        IN THE INTEREST OF J.C.R. and J.D.D., Children

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-02092
                        Honorable Charles E. Montemayor, Judge Presiding 1

        BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the motion to withdraw is GRANTED
and the trial court’s order of termination is AFFIRMED.

        We order that no costs be assessed against appellant mother because she is indigent.

        SIGNED February 4, 2015.


                                                        _____________________________
                                                        Marialyn Barnard, Justice




1
 The Honorable Laura Salinas is the judge of the 166th Judicial District Court, Bexar County, Texas. However, the
order of termination was signed by Associate Judge Charles E. Montemayor.